PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/868,160
Filing Date: 11 Jan 2018
Appellant(s): FUJIFILM Corporation



__________________
MaryAnne Armstrong, PhD
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/09/2022.

	(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US PGPub 2011/0250264, hereinafter Schutt) as evidenced by Polisky et al. (US PGPub 2010/0112042, hereinafter Polisky).
Regarding claim 1, Schutt discloses an apparatus for producing a liposome (abstract) comprising:
a first tank (figure 2, high shear mixer 2130, seen to be within a tank) comprising an emulsifying apparatus (high shear mixer 2130 );
a circulation path (recirculation line 2125)
a second tank (item 2170) in the middle of the circulation path;
wherein the first tank comprising the emulsifying apparatus are configured to stir and emulsify a liquid (via mixer 2130),
wherein the second tank is configured to separate and remove bubbles which are formed in the first tank (at least some air bubbles capable of being removed within second tank 2170 upon breakage via contact with interior walls of tank 2170);
wherein the ratio of the capacity of the circulation path to the total capacity of the first tank comprising the emulsifying apparatus and the circulation path is 0.4 or less, said capacity of the circulation path referring to the capacity of the entire path including the second tank (capacity of the tank and circulation path is 280 mL, paragraphs 327-328; tank is the body of Ross FISM-703XS-20 High Shear Mixer, paragraphs 159 and 327-328, said Ross FISM-703XS-20 High Shear Mix comprises a main “rotor” tank body which, according to product specifications, is at least 180 mL based on volumetric calculations of its dimensions; therefore the ratio of the capacity of the circulation path to the total capacity of the tank and the circulation path is 0.4 or less).
Schutt additionally discloses in an alternative embodiment a separate pump disposed in the middle of a circulation path to pump fluid through the circulation path (figure 8, pump 8110 disposed in circulation path 8140 for recirculating fluid through the circulation path; paragraph 0290), wherein the pump is configured to satisfy the formula “2X>Y, wherein X refers to the liquid feeding capacity of the pump in liters/min and Y refers to the capacity of the circulation path in liters (paragraph 0343). The cited paragraph indicates that the pump is capable of operating at 5700 mL/min, which, in the circulation path of Schutt having a capacity of 280 mL, meets the claim. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to look to the alternative embodiment of Schutt and incorporate the principle of a pump disposed in the recirculation loop for use in their circulation path comprising the first tank such that the pump is placed just upstream of the first tank and in between the first tank and second tank - as an alternative to providing the first tank with pumping capability - since such a configuration would have involved choosing from a finite number of identified, predictable solutions for propelling fluid through their circulation path with a reasonable expectation of success. Such a modification would not have yielded unpredictable results.
Regarding claim 4, Schutt discloses the apparatus wherein the pump is a diaphragm pump or a rotary pump (paragraph 0290, “the pumps used…can be various types, such as peristaltic or rotary lobe positive displacement pumps”).
Regarding claim 5, Schutt discloses the apparatus wherein an intermittent jet flow generating type emulsifying apparatus is installed in the first tank (paragraph 0159, “injection into a high velocity liquid stream such as in an aspirator”).
Regarding claims 7 and 12, Schutt does not explicitly disclose the ratio being, respectively, 0.2 or less or 0.3 or less. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ratio taught by the prior art overlaps the instantly claimed ratio and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See In re Peterson, 65 USPQ2d 1379 (CAFC 2003) and MPEP 2144.05.
Additionally, altering residence time in a mixer has been shown to control the sizing of liposomes, as evidenced by Polisky (paragraph 0096). In view of this evidence, it would have been obvious to one of ordinary skill in the art to have altered the ratio of volumes (and thus the residence time within different parts of the apparatus) for the purpose of producing liposomes of a desired size.
Regarding claim 13, Schutt discloses a pump configured to satisfy the formula X>Y (paragraph 0343). The cited paragraph indicates that the pump is capable of operating at 5700 mL/min, which, in the circulation path of Schutt having a capacity of 280 mL, meets the claim.
Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US PGPub 2011/0250264, hereinafter Schutt) in view of Polisky et al. (US PGPub 2010/0112042, hereinafter Polisky), as applied to claims 1, 4, 5, and 7 above, and further in view of Guitierrez (US 5194188, hereinafter Guitierrez).
Regarding claims 8-11, Schutt is silent to a mechanism for loading pressure in the first tank. Guitierrez teaches a system for producing liposomes (figures 1 and 3) having a mechanism for loading pressure in the first tank (figure 1, valve 5). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Schutt with the valve of Guitierrez for the purpose of regulating pressure in the tank to establish optimal conditions for the formation of the liposomes.
Regarding claim 14, Schutt discloses an apparatus for producing a liposome (abstract) comprising:
a first tank (figure 2, high shear mixer 2130, seen to be within a tank) comprising an emulsifying apparatus (high shear mixer 2130 );
a circulation path (recirculation line 2125)
a second tank (item 2170) in the middle of the circulation path;
wherein the first tank comprising the emulsifying apparatus are configured to stir and emulsify a liquid (via mixer 2130),
wherein the second tank is configured to separate and remove bubbles which are formed in the first tank (at least some air bubbles capable of being removed within second tank 2170 upon breakage via contact with interior walls of tank 2170);
wherein the ratio of the capacity of the circulation path to the total capacity of the first tank comprising the emulsifying apparatus and the circulation path is 0.4 or less, said capacity of the circulation path referring to the capacity of the entire path including the second tank (capacity of the tank and circulation path is 280 mL, paragraphs 327-328; tank is the body of Ross FISM-703XS-20 High Shear Mixer, paragraphs 159 and 327-328, said Ross FISM-703XS-20 High Shear Mix comprises a main “rotor” tank body which, according to product specifications, is at least 180 mL based on volumetric calculations of its dimensions; therefore the ratio of the capacity of the circulation path to the total capacity of the tank and the circulation path is 0.4 or less).
Schutt additionally discloses in an alternative embodiment a separate pump disposed in the middle of a circulation path to pump fluid through the circulation path (figure 8, pump 8110 disposed in circulation path 8140 for recirculating fluid through the circulation path; paragraph 0290), It would have been obvious to one having ordinary skill in the art at the time the invention was filed to look to the alternative embodiment of Schutt and incorporate the principle of a pump disposed in the recirculation loop for use in their circulation path comprising the first tank such that the pump is placed just upstream of the first tank and in between the first tank and second tank - as an alternative to providing the first tank with pumping capability - since such a configuration would have involved choosing from a finite number of identified, predictable solutions for propelling fluid through their circulation path with a reasonable expectation of success. Such a modification would not have yielded unpredictable results.
Schutt is silent to communication of the circulation path with an outlet at the bottom of the second tank. Guitierrez teaches a circulation path having a second tank (figure 3) having an outlet at the bottom of the second tank (path from second tank to tank 1 that includes pump 3). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Schutt with an outlet at the bottom, as in Guitierrez because such a known reconfiguration of the outlet would have provided only the expected result of allowing material to exit the tank.

(2) Response to Argument
In response to the Appellant’s argument that the Examiner is using impermissible hindsight (brief, page 8), the Examiner does not find this persuasive. The Appellant argues that the Examiner is relying on impermissible hindsight. The Examiner respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the information relied upon by the Examiner is found only in the prior art, and the Appellant has not specifically pointed out any information relied upon that could only be found in the instant application. The Appellant goes on to state that the results of the instant invention cannot be predicted from the prior art. Whether or not this is true, it is the Examiner’s position that the structure of the apparatus as claimed is rendered obvious by the cited prior art. It is well-settled that the fact that the Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In response to the Appellant’s argument relating to the position of the pump in Schutt (brief, page 8), the Examiner does not find this persuasive. The Appellant argues that must be placed downstream of the tank and upstream of the filter of Schutt in figure 8. Whether or not this is true, the Examiner is proposing the addition of the pump disclosed in Schutt to the loop of figure 2. The pump is a known addition to the system that would provide predictable results, as evidenced by the reference, and thus is considered to be obvious. As to the placing of the pump after the second tank and before the first tank, this represents merely a choice between two predictable solutions (the order of second tank, pump, first tank or the order of first tank, pump, second tank). It has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is obvious, and, in this case, the Examiner sees no reason why either position of the pump with respect to the tanks of figure 2 of Schutt would not present a reasonable expectation of success. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, because the apparatus is a circulation loop, any position of the pump can broadly be considered after the second tank and before the first tank because fluid flowing from the second tank will eventually flow to the pump and the first tank (in that order) as it circulates through the loop. In either instance, the claim is rendered obvious or met by Schutt.
	In response to the Appellant’s argument relating to the pump feeding capacity and the capacity of the circulation path (brief, pages 8-10), the Examiner does not find this persuasive. The Appellant argues that the Examiner “extracts” the pump and the tanks from separate embodiments of Schutt, and thus the reference does not disclose a pump configured to satisfy the recited formula. The Examiner respectfully disagrees. The obviousness of including the pump of Schutt in the loop of Schutt has been established in the above rejections and arguments. Because Schutt discloses a pump having a certain liquid feeding capacity and a loop having a certain volume, and these values meet the recited formula, Schutt at the very least renders obvious a pump configured to satisfy the recited formula. Additionally, the liquid feeding capacity of a pump is determined by the size of the pump and the speed at which it is run. The pump speed is not germane to the patentability of the apparatus because it is a method of operation of the pump. As for the pump size, it is the Examiner’s position that it would be well within the ability of one having ordinary skill in the art to select a pump of any size, including one meeting the recited formula, because many pump sizes are well-known in the art.
	In response to the Appellant’s argument relating to the Polisky reference (brief, page 10), the Examiner does not find this persuasive. The Appellant argues that Polisky’s reference to residence time in the mixer is distinct from the aspect of circulation time. Whether or not this is true, the Examiner notes that circulation time is not a claimed feature of the invention. The relationship between the feeding capacity of the pump and the volume of the circulation loop is claimed, but, because a pump can be run at a lower rate than its maximum feeding capacity, this does not necessarily equate to circulation time. Polisky is merely used as an additional evidentiary reference, but it is the Examiner’s position that the Schutt reference provides sufficient disclosure to render the claims obvious for the reasons stated above.
	In response to the Appellant’s argument relating to unexpected results and the presented graph (brief, pages 11-13), the Examiner does not find this persuasive. The Appellant argues that the results achieved by the apparatus of the instant application are unpredictable, and presents these results in the form of the graph reproduced and annotated below (brief, page 12). As can be seen in the annotated graph (and explained in the Brief), the shaded points represent the data, and each point is marked with a number indicating the average size of the liposomes produced and a symbol indicating the evaluation of the liposomes produced.
As annotated below with “A,” two points are marked with concentric circles, indicating an “A” evaluation (average liposome size 55 nm or less, specification page 23). Two points (annotated with “B”) are marked with a triangle, indicating a “B” evaluation (average lipsome size of 56 nm or more and 60 nm or less). Two points (annotated with “C”) are marked with an X, indicating a “C” evaluation (average lipsome size of 61 nm or more). Finally, two points (annotated with “?”) are marked with a single circle, which the Appellant has not described in the Brief. Based on the accompanying particle sizes of 56 and 57 nm, it appears that these should receive a “B” evaluation.
It is also noted that, while only eight points are present on the graph, the Appellant indicates that this data represents Examples 1-8 and Comparative Examples 1 and 2 (10 data points, specification page 23) in the Brief. The table from the Specification is also presented below. The missing data points on the graph are Example 8, which appears to be a duplicate of Example 1, and Example 6, which is identical to Example 2 in terms of circulation path/whole ratio and circulation time, but was given a B evaluation with a particle size of 57 nm. These examples are highlighted below in the table with arrows.
The Appellant alleges “[a]s can be seen from the vertical trend in this graph, the smaller the volume of the circulation path, the smaller the liposome particle diameter, and the higher the evaluation” (Brief, page 11). This does not appear to be the case in the graph, nor does it appear to be the case when all of the data is considered. There are liposomes with “B” evaluations extending nearly the entire vertical length of the data (“B” and “?” in the graph below), both the “C” evaluated liposomes are positioned at relatively low points with respect to the vertical axis, and a data point that has been omitted in which liposomes received a “B” evaluation with identical x- and y-axis variables to one that was given an “A” evaluation (Example 6 compared to Example 2). Thus, the “vertical trend” in the graph mentioned by the Appellant does not appear to exist.

    PNG
    media_image2.png
    428
    506
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    280
    629
    media_image3.png
    Greyscale

	The Appellant argues that the results achieved by the apparatus are unexpected, but the results shown in the data are markedly different from those described by the Appellant in the Brief. Because the results as described have no basis in the data presented, it is the Examiner’s position that there is no support for an unexpected results argument.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC C HOWELL/Primary Examiner, Art Unit 1774                                                                                                    
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                    
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.